      Case 2:19-cv-00073-SMJ          ECF No. 37      filed 06/29/20     PageID.1266 Page 1 of 4



 1    Seattle Litigation Group, PLLC                             Honorable Salvador Mendoza, Jr.
      Jimmy Garg, WSBA No. 49049
 2    500 Union Street, Suite 510
      Seattle, WA 98101
 3    Phone: (206) 407-3300

 4

 5

 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          EASTERN DISTRICT OF WASHINGTON
                                      AT SPOKANE
 8
       SOUTH HILL MARKET, a Washington                No. 2:19-cv-00073-SMJ
 9     entity; GEDION TEKLEMARIAM
       TESFA, an individual and OGBAI                 PLAINTIFFS’ MOTION TO STRIKE
10     GEBREMICHAEL TESFU, an individual,             REPLY OR FOR LEAVE TO FILE
                                                      SURREPLY
11                           Plaintiffs,
                  v.                                  Hearing Date: 07/08/2020, 6:30pm
12                                                    WITHOUT ORAL ARGUMENT
       UNITED STATES OF AMERICA; and
13     U.S. DEPARTMENT OF
       AGRICULTURE (USDA),
14
                             Defendants.
15

16
            The Plaintiffs in the above-captioned case, through counsel, respectfully move to strike
17
     Defendant’s Reply Memorandum or for leave to submit a Surreply in response to new arguments
18
     and factual claims made by Defendants in Defendants’ Reply Memorandum in Support of
19
     Summary Judgment of June 26, 2020. (“Defs.’ Reply”). These arguments and claims did not
20
     appear in the Defendants’ previous brief, and thus Plaintiffs have not had an opportunity to
21
     respond.
22
            Plaintiff moves to strike Defendant’s reply brief in as much as it raises issues not included
23
     in the motion. Issues and argument raised for the first time in a reply brief are untimely and
24
      PLAINTIFF’S MOTION TO STRIKE                                        Seattle Litigation Group
      REPLY OR FOR LEAVE TO FILE                                         500 Union Street, Ste 510
      SURREPLY - 1                                                          Seattle, WA 98101
                                                                             P: 206-407-3300
      Case 2:19-cv-00073-SMJ          ECF No. 37       filed 06/29/20     PageID.1267 Page 2 of 4



 1   waived. Ives. V. Ramsden, 142 Wn. App. 369, 397, 174 P.3d 1231 (2008). Similarly, declarations

 2   filed with a Reply brief are untimely. Time Oil Co. v. Cigna Property & Cas. Ins. Co., 743 F.Supp.

 3   1400 (BNA) 1985 (W.D. Wash. 1990); Wood v. Santa Barbara Chamber of Commerce, Inc., 705

 4   F.2d 1515 (9th Cir 1983). Here, Defendant asserts new arguments in their reply brief, together

 5   with a declaration and exhibits, that must be considered untimely.

 6          A surreply, or sur-reply, is an additional reply to a motion filed after the motion has

 7   already been fully briefed. The Local Rules provide for a motion, an opposition, and a reply.

 8   Neither the Local Rules nor the Federal Rules provide the right to file a surreply. A district court

 9   may allow a surreply to be filed, “where a valid reason for such additional briefing exists, such

10   as where the movant raises new arguments in its reply brief.” Hill v. England, 2005 WL 3031136,

11   *1 (E.D.Cal. Nov. 8, 2005).      “If the court were to deny plaintiffs leave to file the surreply,

12   plaintiffs would be unable to contest matters presented to the court for the first time in the form

13   of Davis' declaration.” Alexander v. F.B.I., 186 F.R.D. 71, 74 (D.D.C. 1998).

14          In the present case, Defendant presents a different argument in its reply brief than what it

15   presented in its motion. Defendant uses and attaches new portions of transcripts to make this

16   argument. Defendant also submitted declarations and exhibits with the reply brief. Incidentally,

17   the new Declaration submitted by the Defendant brings into question some pictures that were

18   submitted by USDA’s contractor, Mr. Webber. However, the declaration is from a different

19   employee, Ms. Rivas, and not Mr. Webber. Ms. Rivas is attempting to testify to what Mr. Webber

20   did or did not do during his store visits. Information provided in the Declaration by Ms. Rivas

21   should be considered hearsay at best and disregarded. Additionally, the new transcript testimony

22   is being used to argue that Plaintiff had no explanation for the suspicious transactions, which is

23

24
      PLAINTIFF’S MOTION TO STRIKE                                         Seattle Litigation Group
      REPLY OR FOR LEAVE TO FILE                                          500 Union Street, Ste 510
      SURREPLY - 2                                                           Seattle, WA 98101
                                                                              P: 206-407-3300
      Case 2:19-cv-00073-SMJ          ECF No. 37      filed 06/29/20    PageID.1268 Page 3 of 4



 1   also not accurate according to the record before this Court. That material should be stricken. In

 2   the alternative, Plaintiff should be allowed to brief Defendant’s new allegations.

 3          Counsel for both parties have conferred on this matter; counsel for the Defendants opposes

 4   this motion.

 5          DATED this 29th day of June, 2020.

 6                                                 SEATTLE LITIGATION GROUP, PLLC

 7
                                                   /s/ Jimmy Garg
 8                                                 Jimmy Garg, WSBA #49049
                                                   500 Union Street, Ste 510
 9                                                 Seattle, WA 98101
                                                   Ph. (206) 407-3300 Fax (206) 407-3097
10                                                 Email: jimmy@seattlelitigation.com
                                                   Attorney for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24
      PLAINTIFF’S MOTION TO STRIKE                                        Seattle Litigation Group
      REPLY OR FOR LEAVE TO FILE                                         500 Union Street, Ste 510
      SURREPLY - 3                                                          Seattle, WA 98101
                                                                             P: 206-407-3300
      Case 2:19-cv-00073-SMJ          ECF No. 37      filed 06/29/20    PageID.1269 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE

 2          I certify under penalty of perjury of the laws of the United States of America and the State

 3   of Washington that on the date stated below, I caused the foregoing MOTION TO STRIKE REPLY

 4   OR FOR LEAVE TO FILE SURREPLY, DECLARATION OF JIMMY GARG IN SUPPORT OF

 5   MOTION, and PROPOSED ORDER to be served on the following parties:

 6
      William D. Hyslop, US Attorney                       Via Legal Messenger
 7    Derek T. Taylor, Asst. US Attorney                   Via Facsimile
      U.S. Department of Agriculture                       Via Electronic Mail
 8    PO Box 1494                                          Via U.S. Mail/Commercial Post
      Spokane, WA 99210-1494                               Via Electronic Filing/Eservice
 9    Email: derek.taylor@usdoj.gov                        Via Hand-Delivery
      Attorney for Defendants
10

11
            The foregoing statement is made under the penalty of perjury under the laws of the
12
     United States of America and the State of Washington and is true and correct.
13

14          DATED this 29th day of June 2020.

15
                                        SEATTLE LITIGATION GROUP, PLLC
16

17                                      /s/ Sean Stevens
                                        Sean Stevens
18                                      Paralegal

19

20

21

22

23

24
      PLAINTIFF’S MOTION TO STRIKE                                        Seattle Litigation Group
      REPLY OR FOR LEAVE TO FILE                                         500 Union Street, Ste 510
      SURREPLY - 4                                                          Seattle, WA 98101
                                                                             P: 206-407-3300
